Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11/03/2021 has been entered. Claims 1-10 are pending. 

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 line 12: "extending parts of the lampshade cloth extending" should be changed to -- parts of the lampshade cloth extending --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2018/0010761) in view of Juang (US 2003/0002287).
Re claim 1: Hong teaches a lampshade wherein the lampshade comprises: fasteners (22, 37, fig. 3); a lampshade body (30, fig. 3);  wherein the lampshade body 930) comprises a light transmitting sheet (translucent material, see para [0024]) and a piece of lampshade cloth (35, fig. 
However, Hong fails to teach parts of the lampshade cloth extending at the upper and lower ends of the lampshade cloth and surpassing the light transmitting sheet are designed with holes for the fasteners to pass through at the corresponding positions
Juang teaches parts of the light transmitting sheet (2, fig. 5) extending at the upper and lower ends (upper and lower ends of 2, fig. 3) of the lampshade cloth (35) are designed with holes (hole of 2 receiving 101, fig. 5) for fasteners (101) to pass through at corresponding positions (see fig. 3).
Therefore, in view of Juang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add holes to the upper and lower ends of the lampshade cloth for fasteners to pass through at the corresponding positions, in order to further secure the fastener to the lamp shade body thereby preventing dislodgement.

Re claim 3: Hong teaches the fasteners (22, 37, fig. 3) are uniformly distributed on the lampshade body (30, fig. 3).
Re claim 4: Hong teaches any of the reinforcing rib (22, 37, fig. 4) is arranged in one section or in several sections (see fig. 3).

Re claim 5: Hong teaches the fasteners (22, 37, fig. 5) comprise a base (base of 37 connected to 36, fig. 5) and a buckling part (22, fig. 5) which is integrated into the base (see fig. 5), and the fasteners (22) prop up against the reinforcing ribs (ribs of 37 adjacent 22, fig. 5) via the base (see fig. 5 and 6).

Re claim 6: Hong in view of Juang is silent about the width of the base is greater than the width of the holes.
It would have been an obvious matter of design choice to change the width of the base of Hong to be greater than the width of the holes in order to properly accommodate the fastener thereby enhancing security, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Re claim 9: Hong teaches the inside gusset (14, fig. 3) of the upper support frame or the lower support frame (11, 41)is designed with a lamp holder (11, fig. 3) for installing a lamp (sit on reducer of the harp of a light fixture, see para [0021]); the lamp holder (14) is connected with the upper support frame or the lower support frame (11, 41) via a plurality of connections .  

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2018/0010761) in view of Juang (US 2003/0002287) as applied to claim 1 above, and further in view of Grollmus (US 8,992,054).
Re claim 2: Hong in view of Juang fails to teach a side of the reinforcing ribs in a length direction is designed with fluff.  
	Grollmus teaches a side of a reinforcing rib (505, fig. 5) in a length direction (direction of 505) is designed with fluff (binding 505 may be composed of cotton, see Col. 2 lines 56-60).
Therefore, in view of Grollmus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add fluff to the side of the reinforcing rib of Hong in the length direction, in order to provide a more aesthetically pleasing appearance to the lampshade.

Re claim 10: Hong teaches an extending parts (38, fig. 7) of the lampshade cloth comprise a first folding edge (top edge of 35, fig. 7) and a second folding edge (bottom edge of 35, fig. 7) (upper and lower edges, see para [0029]); when being folded, the first folding edge and the second folding edge form the space for the reinforcing ribs (see figs. 5-7); after being folded, the extending parts (38) cover the reinforcing ribs (ribs of 37) and the fasteners (22, 37) and the edges of the extending parts are connected and fixed (attached over edges of the shade 30, see para [0030]) with the inner side of the light transmitting sheet (see fig. 7).  

7 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2018/0010761) in view of Juang (US 2003/0002287) as applied to claim 1 above, and further in view of Wu (US 2013/0010477).
Re claim 7: Hong teaches the buckling part buckling the fasteners and the support frame is a groove structure, a width of a mouth of the groove structure is smaller than a width of an internal groove of the groove structure, the buckling part forms a U-shaped cavity in the groove structure so that the fasteners have space for clipping a frame ring of the support frame.  
Wu teaches the buckling part (35, fig. 4) buckling the fasteners (35) and the support frames (11, fig. 6) is a groove structure (351, fig. 4), a width of a mouth (mouth of 351, fig. 4) of the groove structure is smaller (see fig. 6) than a width of an internal groove (widest part of groove 35, fig. 4) of the groove structure (35), the buckling part (35) forms a U-shaped cavity (see fig. 6) in the groove structure (35) so that the fasteners (35) have space for clipping a frame ring (11, fig. 3) of the support frames (11).
Therefore, in view of Wu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners of Hong by substituting it with a buckling part buckling the fasteners and the support frames is a groove structure, a width of a mouth of the groove structure is smaller than a width of an internal groove of the groove structure, the buckling part forms a U-shaped cavity in the groove structure so that the fasteners have space for clipping a frame ring of the support frames, in order to provide another means of buckling the lampshade to a frame ring which is simpler to connect.

8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2018/0010761) in view of Juang (US 2003/0002287) as applied to claim 1 above, and further in view of Warren, II (US 2018/0119927).
Re claim 8: Hong in view of Juang fails to teach he front and rear ends of the lampshade body are designed with mutually matching connections which are hook and loop fasteners or rubber magnets.  
Warren teaches front and rear ends of the lampshade body (ends of lamp shade, fig. 21) are designed with mutually matching connections (see fig. 21) which are hook and loop fasteners (hook and loop Velcro material, see para [0041]).
Therefore, in view of Warren, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add hook and loop fasteners to front and rear ends of the lampshade body with mutually matching connections, in order to allow quick and simple connection of the ends of the lampshade body.

Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
Regarding applicant's argument that "claim 1 has only one support frame…", the examiner notes that the claim can be broadly interpreted where the support frame can be comprised of multiple components since the claim does not require to be formed singularly or in one-piece.
Regarding applicant's argument that "the pins 22 are not reinforcing ribs", the examiner notes that the claim can be broadly interpreted where a rib is defined as " a part or element 
Regarding applicant's argument that "the shade trim tape 37 is not a reinforcing rib", the examiner again notes that the claim can be broadly interpreted where the rib is defined as stated above. In this case, the shade trim tape can be interpreted as a structural member that has a raised strip or ridge. Therefore, the shade trim tape in combination with the pins can be interpreted as the reinforcing ribs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wu (US 2012/0320605), Scherer (US 2,585,176), Lewis et al. (US 2013/0201695), and Besselink (EP 3112744) disclose a similar lamp shade.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875